Citation Nr: 1002662	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  05-25 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include on a direct basis and as secondary to herbicide 
exposure.  

2.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure.

3.  Entitlement to service connection for a lung condition, 
claimed as secondary to herbicide exposure and/or asbestos 
exposure.  

4.  Entitlement to service connection for neuropathy of 
bilateral upper extremities, claimed as secondary to diabetes 
mellitus.  

5.  Entitlement to service connection for neuropathy of 
bilateral lower extremities, claimed as secondary to diabetes 
mellitus.  

6.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.  

7.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to diabetes mellitus.  

8.  Entitlement to service connection for right shoulder 
arthritis.  

9.  Entitlement to service connection for left hand 
arthritis.  

10.  Entitlement to service connection bilateral wrist 
arthritis.  

11.  Entitlement to service connection for bilateral knee 
arthritis.  

12.  Entitlement to service connection for bilateral hip 
arthritis.  

13.  Entitlement to service connection for hearing loss.  

14.  Entitlement to an increased rating for service-connected 
residuals of right hand fracture, right 5th metacarpal, rated 
noncompensable (zero percent disabling) from December 4, 
2002, and 10 percent disabling from March 22, 2007.  

15.  Entitlement to an effective date earlier than March 22, 
2007, for the grant of a 10 percent disability rating for 
service-connected residuals of right hand fracture, right 5th 
metacarpal.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 to July 
1967.  

This matter comes before the Board of Veterans Appeals 
(Board) from rating decisions dated March 2004, July 2006, 
April 2007 (issued in June 2007), and November 2008 from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above.  

On several occasions prior to September 2008 the Veteran 
requested a Board hearing.  In September 2008 correspondence, 
he withdrew the hearing request.

The issues of entitlement to service connection for prostate 
cancer, right shoulder, left hand, bilateral wrist, bilateral 
knee, and bilateral hip arthritis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification if further action is required on 
the part of the Veteran.  


FINDINGS OF FACT

1.  Service personnel records do not show that the Veteran 
served in or visited the Republic of Vietnam; therefore, 
exposure to herbicides may not be presumed.

2.  Service personnel records do not show that the Veteran 
was exposed to asbestos during his military service.  

3.  The Veteran's diabetes mellitus did not have its onset 
during service or within any applicable presumptive period, 
and is not shown to be related to any in-service injury or 
disease to include the alleged exposure to herbicides.
  
4.  The Veteran's lung condition did not have its onset 
during service or within any applicable presumptive period, 
and is not shown to be related to any in-service injury or 
disease to include the alleged exposure to herbicides or 
asbestos.

5.  There is no evidence of peripheral neuropathy or any 
other nerve disorder in service and no competent medical 
evidence linking the Veteran's current peripheral neuropathy 
of the upper and lower extremities with his period of service 
or a service-connected disability.  

6.  There is no evidence of hypertension, CAD, or any other 
heart disorder in service and no competent medical evidence 
linking the Veteran's current hypertension and/or CAD with 
his period of service or a service-connected disability.   

7.  There is competent evidence that the Veteran's left ear 
hearing loss existed prior to military service and no 
evidence that the Veteran's pre-existing left ear hearing 
loss increased in severity during service.

8.  There is no evidence of right ear hearing loss in 
service, or within one year after service, and no competent 
medical evidence linking the Veteran's current right ear 
hearing loss with his period of service.

9.  As of December 4, 2000, the competent and probative 
evidence shows that the Veteran's service-connected residuals 
of right hand fracture, right 5th metacarpal, is manifested 
by limitation of motion, with painful motion, and evidence of 
callous formation which does not result in any functional 
limitation.  




CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed that diabetes mellitus was 
incurred during military service or as a result of exposure 
to herbicide agents therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).  

2.  A lung condition was not incurred or aggravated by 
service, nor may it be presumed that a lung condition was 
incurred during military service as a result of exposure to 
herbicide agents or asbestos therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).  

3.  Neuropathy of the bilateral upper extremities is not 
related to military service or secondary to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

4.  Neuropathy of the bilateral lower extremities is not 
related to military service or secondary to a service-
connected disability.  38 U.S.C.A. § 1101, 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).

5.  Hypertension is not related to military service or 
secondary to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

6.  Coronary artery disease is not related to military 
service or secondary to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).

7.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).  

8.  As of December 4, 2000, the schedular criteria for a 10 
percent rating, but not higher, for service-connected 
residuals of right hand fracture, right 5th metacarpal, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5230 (2009).  

9.  The criteria for an effective date of December 4, 2000, 
and no earlier, for the grant of a 10 percent rating for 
service-connected residuals of right hand fracture, right 5th 
metacarpal, have been met.  38 U.S.C.A. §§ 5110, 5111 (West 
2002); 38 C.F.R. §§ 3.31, 3.400, 3.401 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts and Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

        1.  Diabetes Mellitus

The service treatment records do not show, nor does the 
Veteran allege, that his current diabetes mellitus was 
incurred during his period of active military service.  
Instead, the Veteran has asserted that service connection is 
warranted for diabetes mellitus as secondary to herbicide 
exposure during military service.

The law provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

The law further provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f). 

"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961, and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009), the Federal 
Circuit held that VA's interpretation of the phrase "served 
in the Republic of Vietnam," to the effect that a veteran 
must set foot on Vietnamese soil, was entitled to deference 
by the courts.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See e.g., Notices, 68 Fed. Reg. 
27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. 
Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Federal 
Circuit Court has determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
herbicide exposure by showing two elements.  First, the 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the Veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e), 
or otherwise establish a causal nexus between his currently 
claimed disability and service.  See Brock, 10 Vet. App. at 
162.

In this case, review of the record reveals that the Veteran 
was diagnosed with diabetes mellitus in 1994.  See December 
2003 VA examination.  As diabetes mellitus is one of the 
specific diseases listed in 38 C.F.R. § 3.309(e), the second 
inquiry is whether the Veteran served in the Republic of 
Vietnam during the Vietnam era, as required and defined by 
law.  

The Veteran has stated that he was exposed to the herbicide 
Agent Orange while serving in the combat zone "Yankee 
Station," aboard the USS Hornet during the Vietnam era.  See 
Veteran Statement dated April 2003.  The service department 
has verified that the Veteran was aboard the USS Hornet while 
it was in the "official waters of Vietnam" on various dates 
from October 1965 to June 1967.  However, the competent 
evidence of record, including the information provided by the 
service department and the Veteran, does not show the Veteran 
ever set foot on the landmass of Vietnam or served in its 
inland waterways.  The Veteran has only reported service in 
"Yankee Station," which is an area off the coast of Vietnam 
in the Gulf of Tonkin.  In addition, while the service 
department has provided the dates the USS Hornet and the 
Veteran were in the "official waters of Vietnam," the 
service department also reported that the Veteran's service 
personnel record does not contain enough information to make 
a definitive statement regarding his in-country service.  

In sum, the competent evidence of record establishes that the 
Veteran's Vietnam service only involved service off the 
shores of Vietnam, with no duty or visitation on the landmass 
of the Republic of Vietnam or in the inland waters of 
Vietnam.  The evidence does not show the Veteran was 
otherwise exposed to herbicides during active military 
service.  Therefore, service connection is not warranted on a 
presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6).

The Board has considered whether the Veteran's claim can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee, supra; Brock, supra.  
However, the Veteran's service treatment records are negative 
for any complaints, treatment, or findings related to 
diabetes mellitus.  In addition, the first time the Veteran 
is shown to have diabetes mellitus after service is in 
approximately 1994, which is more than 20 years after he was 
separated from active service.  Therefore, service connection 
is not warranted on a presumptive basis under 38 U.S.C.A. 
§ 1112 and 38 C.F.R. § 3.307(a)(3).

Moreover, there is no competent medical evidence of record 
that relates the Veteran's diabetes mellitus with his 
military service in general, or his exposure to herbicides 
specifically.  The only evidence that relates the Veteran's 
diabetes mellitus to his military service consists of the 
Veteran's own statements.  The Board does not doubt that the 
Veteran sincerely believes his diabetes mellitus is related 
to his exposure to herbicides; however, without affirmative 
evidence of in-service exposure or competent evidence on 
which such exposure may be presumed, the Veteran's claim must 
be denied.  In addition to his lack of Vietnam in-country or 
inland-waters service, there is no indication that the 
Veteran has the requisite knowledge of medical principles 
which would permit him to render an opinion regarding matters 
involving medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In summary, the Board finds the Veteran's service did not 
involve duty or visitation in the Republic of Vietnam or its 
inland waters, the Veteran did not manifest diabetes mellitus 
during his first post-service year, and there is no competent 
medical evidence of record relating the Veteran's diabetes 
mellitus to his military service.  Therefore, based upon the 
reasons and bases set forth above, the Board finds the 
preponderance of the competent and probative evidence is 
against the Veteran's claim for service connection for 
diabetes mellitus, claimed as due to herbicide exposure, and 
the benefit-of-the-doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

        2.  Lung Condition

The service treatment records do not show, nor does the 
Veteran allege, that his current lung condition was incurred 
during his period of active military service.  Instead, the 
Veteran has asserted that service connection is warranted for 
a lung condition as secondary to herbicide exposure or, in 
the alternative, exposure to asbestos.  

Review of the record reveals the Veteran has been variously 
diagnosed with bronchitis and sinusitis since separation from 
service.  The evidence also shows the Veteran has a small 
bronchial tumor in the left upper portion of his lung.  See 
July 2003 VA examination report; see also June 2008 VA 
examination report and January 2004 private medical record.  
While the Veteran has undergone biopsy, the biopsy report has 
not been made available to VA, despite attempts to obtain it.  
The Veteran has reported that the biopsy revealed the mass 
was benign but, without the biopsy report, medical 
professionals have been unable to confirm whether the mass is 
cancerous or benign.  See July 2003 VA examination report.  

With respect to the herbicide exposure claim, the medical 
evidence does not show that the Veteran has any of the 
diseases for which service connection may be presumed based 
upon herbicide exposure.  The medical evidence does not 
confirm that the Veteran has respiratory cancer.  Moreover, 
the competent evidence of record establishes that the 
Veteran's Vietnam service only involved service off the 
shores of Vietnam, with no duty or visitation on the landmass 
of the Republic of Vietnam or in the inland waters of 
Vietnam.  Therefore, service connection is not warranted for 
a lung condition as secondary to herbicide exposure.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988 VA issued a circular on asbestos-
related diseases which provided guidelines for considering 
asbestos compensation claims.  See Department of Veterans 
Benefits, Veterans Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  
Subsequently, an opinion by the VA General Counsel discussed 
the development of asbestos claims.  VAOPGCPREC 4-2000 (April 
13, 2000).

The Board notes that the aforementioned provisions of M21-1 
were rescinded and reissued as amended in a manual rewrite 
(MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. H, Para. 29, entitled "Developing Claims for Service 
Connection for Asbestos-Related Diseases," and Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The Veteran has asserted that he was exposed to asbestos on 
the USS Hornet while replacing aircraft brakes and pipework 
on the hanger deck.  See Veteran Statement dated March 2003.  
The service department has verified that the Veteran served 
aboard the USS Hornet from 1965 to 1967.  However, the 
Veteran's service treatment records are negative for any 
complaints, findings, or treatment of any chronic asbestos-
related disorder, and no exposure to asbestos is indicated 
therein.  While there is no official documentation of record 
of exposure to asbestos, the Veteran's assertions are 
credible and he is competent to report his symptoms.  See 
McGinty v. Brown, 4 Vet. App. 428 (1993).  There is no 
evidence of pre or post-service occupational or other 
asbestos exposure.  

The physician who examined the Veteran in July 2003 noted the 
development and progression of his bronchial tumor; the 
physician stated, however, that it is impossible to attribute 
the Veteran's small bronchial tumor to in-service asbestos 
exposure without the biopsy report of the tumor and the 
treating physician's opinion as to the etiology of the tumor.  
See July 2003 VA examination report; see also private medical 
records dated 1994 to 2002.  

Without affirmative evidence of in-service asbestos exposure, 
medical evidence confirming the etiology of the Veteran's 
bronchial mass, and any other medical evidence showing a lung 
condition or asbestosis-related disorder attributable to the 
Veteran's claimed asbestos exposure, the preponderance of the 
evidence is against the Veteran's claim.  The Veteran's 
assertions that his current lung condition is related to his 
in-service asbestos exposure, while competent, are 
insufficient to support the grant of service connection.  The 
Veteran is not shown to have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical etiology.  See Espiritu, 
supra.  

In sum, the Board finds the Veteran's service did not involve 
duty or visitation in the Republic of Vietnam or its inland 
waters, the Veteran's military records do not contain 
evidence of asbestos exposure in service, and there is no 
competent medical evidence of record which identified the 
etiologic nature of the Veteran's current lung condition or 
which relates the Veteran's lung condition to any possible 
asbestos exposure in service.  Therefore, based upon the 
reasons and bases set forth above, the Board finds the 
preponderance of the competent and probative evidence is 
against the Veteran's claim for service connection for a lung 
condition, claimed as due to herbicide exposure and/or 
asbestos exposure, and the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

        3.  Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and the presumption of soundness arises.  The burden 
then shifts to VA to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's disability 
was both preexisting and not aggravated by service.  Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

If a pre-existing disability is noted upon entry into 
service, the veteran cannot bring a claim for service 
connection for that disability, but the veteran may bring a 
claim for aggravation of that disability.  In that case, 
section1153 applies and the burden falls on the veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  Temporary or intermittent 
flare-ups during service of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

The service treatment records show that high frequency 
hearing loss was noted in the Veteran's left ear at his 
entrance examination in September 1963, while his right ear 
hearing acuity was normal.  The service treatment records 
contain no additional complaints, treatment, or findings 
related to bilateral hearing loss.  At his separation 
examination in July 1967, the Veteran's hearing was normal 
bilaterally (15/15) upon using the whispered voice test.  

Because left ear hearing loss was noted on the Veteran's 
entrance examination, the presumption of soundness does not 
apply and the claim is one for aggravation.  That is, the 
Veteran must establish that his pre-existing left ear hearing 
loss was aggravated by military service.  Right ear hearing 
loss was not noted on the Veteran's entrance examination; 
however, neither VA nor the Veteran are alleging that the 
right ear hearing loss disability existed prior to service.  
Instead, the Veteran has asserted that his right ear hearing 
loss was incurred during military service.  Thus, the 
"presumption of soundness" analysis is inapplicable to the 
right ear hearing loss claim.  

Review of the record reveals the Veteran worked for Vought 
Aircraft Corporation for 34 years after being discharged from 
military service.  The Veteran has reported that he worked 
primarily in an office setting and, when he was occasionally 
in the manufacturing area, he wore hearing protection.  See 
July 2003 VA examination report.  Post-service medical 
records show that the Veteran continued to experience high 
frequency hearing loss in his left ear until January 1977, 
when bilateral high frequency hearing loss was shown.  See 
private medical records dated from 1977 to 1991.  The Veteran 
continues to manifest bilateral hearing loss and he believes 
his hearing impairment is due to his military noise exposure.  

The Veteran was afforded a VA examination in July 2003 to 
determine whether his current hearing impairment is related 
to his military service.  At that examination, the Veteran 
reported that his military noise exposure consisted of 
working as an aircraft handler and mover on the flight deck 
of an aircraft carrier.  While the Veteran reported wearing 
ear protection, he also reported additional noise exposure 
from five-inch guns on the aircraft carrier.  The physician 
who conducted the July 2003 VA examination reviewed the 
Veteran's claims file, noting his reported in-service noise 
exposure and his post-service noise exposure working at 
Vought Aircraft.  The VA examiner also examined the Veteran, 
which resulted in a diagnosis of bilateral high frequency 
sensorineural hearing loss and tinnitus.  

As to the etiology of the Veteran's hearing impairment, the 
VA examiner noted the Veteran's pre-existing left ear hearing 
loss; however, he stated that there is no indication that 
there was progression of hearing loss or aggravation of the 
pre-existing hearing loss.  The VA examiner further stated 
that, a complete review of the service records, including the 
Veteran's sick call records, was completely negative for 
complaints of hearing loss or tinnitus.  As a result, the VA 
examiner opined that it is less likely than not that the 
Veteran's current hearing loss is related to military 
service.  There is no contrary medical opinion of record.    

The Board considers the July 2003 VA opinion to be the most 
competent and probative evidence of record because it is 
factually correct and fully articulated with a sound 
reasoning.  As noted, the July 2003 VA opinion is based on a 
complete review of the claims file, interview and examination 
of the Veteran, and is supported by a complete rationale.  
See Nieves-Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. 
Dec. 1, 2008).  The VA examiner specifically addressed both 
issues, noting that progression or aggravation of the pre-
existing left ear hearing loss and in-service incurrence of 
right ear hearing loss were not shown by the evidence of 
record.  In this regard, the Board finds probative that there 
is no conflicting medical evidence of record which 
establishes that the Veteran's left ear hearing loss was 
aggravated by service and his right ear hearing loss was 
incurred during service.  

In fact, the only evidence of record which suggests the 
Veteran's hearing impairment is related to and/or aggravated 
by his military service is the Veteran's own statements to 
that effect.  The Board is aware that lay statements may be 
competent to support a claim as to lay-observable disability 
or symptoms, and sometimes a nexus between symptoms and 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, after reviewing the evidence as a whole, the Board 
finds that an opinion provided by a medical professional and 
based upon a review of the claims file, interview and 
examination of the Veteran, and knowledge of medical 
principles is more probative than a lay statement relating a 
current disability to military noise exposure that ended 
almost 30 years prior.  

In sum, the Board finds the Veteran has not submitted 
competent evidence which shows that his left ear hearing loss 
was aggravated by his military service.  Instead, the most 
competent and probative evidence of record establishes that 
there is no indication that the Veteran's pre-existing 
hearing loss was aggravated by military service.  The Board 
also finds that the most competent and probative evidence of 
record establishes that the Veteran's right ear hearing loss 
is less likely than not related to his military service.  

Therefore, the preponderance of the evidence is against the 
Veteran's claim of service connection for bilateral hearing 
loss and the benefit-of-the-doubt is not for application.  
See Gilbert, supra.

B.  Secondary Service Connection

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection is also warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

The evidence does not show, nor does the Veteran allege, that 
his neuropathy of the bilateral upper and lower extremities, 
hypertension, or coronary artery disease was incurred during 
military service.  See service treatment records.  Instead, 
the Veteran has asserted that service connection is warranted 
for neuropathy of the bilateral upper and lower extremities, 
hypertension, and coronary artery diseased, as secondary to 
diabetes mellitus.  

Review of the evidence reveals that the Veteran has been 
diagnosed with bilateral upper and lower extremity 
neuropathy, which has been attributed to his diabetes 
mellitus.  See June 2007 VA examination report.  While not 
shown to have been attributed to diabetes mellitus, the 
medical evidence shows the Veteran has also been diagnosed 
with hypertension and coronary artery disease (CAD).  See VA 
examination report dated June 2008.  In this regard, the 
Board also notes that the evidence of record does not 
attribute the Veteran's hypertension and CAD to his military 
service.  

The evidence of record does not show that the Veteran's 
claimed disabilities, e.g., bilateral upper and lower 
neuropathy, hypertension, and CAD, are aggravated by, 
proximately due to, or the result of a disease or injury that 
was incurred in or aggravated by active military service.  As 
discussed above, the preponderance of the evidence is against 
the grant of service connection for diabetes mellitus, and 
there is no competent evidence which shows the Veteran's 
claimed disabilities are related to a disease or injury that 
was incurred in or aggravated by active military service.  

The Veteran was given the opportunity to submit lay and 
medical evidence that shows that his claimed disabilities are 
related to a disease or injury incurred during military 
service, to include specifically diabetes mellitus.  However, 
the preponderance of the evidence is against the Veteran's 
claim and, thus, the benefit-of-the-doubt doctrine is not for 
application.  Therefore, the Veteran's claims of service 
connection for neuropathy of the bilateral upper and lower 
extremities, hypertension, and coronary artery disease must 
be denied.  See Gilbert, supra.  

C.  Increased Rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Entitlement to service connection for residuals of a right 
hand fracture, 5th metacarpal was established in March 2004, 
and the RO assigned a noncompensable (zero percent) rating 
pursuant to 38 C.F.R. § 4.71A, Diagnostic Code (DC) 5299-
5230, effective December 4, 2002.  At that time, the RO 
considered medical evidence that showed only the Veteran's 
5th finger was fractured during military service.  In April 
2007, the RO increased the Veteran's disability rating to 10 
percent, effective March 22, 2007, the date of a VA 
examination showing painful and limited motion.  

The Veteran has asserted that his service-connected residual 
5th metacarpal disability warrants disability ratings higher 
than zero and 10 percent.  

As noted, the Veteran's service-connected residual 5th 
metacarpal disability is evaluated under DC 5299-5230.  The 
Veteran's specific disability is not listed on the Rating 
Schedule, and the RO assigned DC 5299-5230 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20.  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.71A, DC 
5230, which provides that limitation of motion of the ring or 
little finger warrants a noncompensable (zero percent) 
disability rating.  Nevertheless, in evaluating this claim, 
the Board will consider the Veteran's service-connected 
residual 5th metacarpal disability under all potentially 
applicable diagnostic codes.  

In this regard, it appears the RO increased the Veteran's 
service-connected disability under the provisions of DC 5003.  
Under DC 5003, degenerative arthritis, when substantiated by 
X-rays, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent 
disability rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, 
and a 10 percent disability rating is warranted with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note 1 accompanying DC 5003 states 
that the 20 percent and 10 percent ratings based on X-ray 
findings will not be combined with ratings based upon 
limitation of motion.  Note 2 states that the 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024.  38 C.F.R. § 4.71a, DC 5003.

Review of the record reveals the Veteran's service-connected 
disability is manifested by a healed fracture of the right 
5th metacarpal.  Post-service medical evidence shows that the 
Veteran's disability has been manifested by callous 
formation, tenderness in the middle portion of the right 5th 
metacarpal, and decreased range of motion.  See VA 
examination reports dated July 2003 and May 2005.  At the 
March 2007 VA examination, the Veteran reported having pain 
and weakness in his hand since the in-service injury.  
Objective examination revealed flexion to 10 degrees in the 
metacarpophalangeal joint, 70 degrees in the proximal 
interphalangeal joint, and 20 degrees in the distal 
interphalangeal joint.  X-rays revealed deformity from old 
trauma and mild degenerative joint disease of the distal 
interphalangal joint.  

In evaluating the ultimate merit of this claim, the Board 
notes that the evidence shows that the Veteran's disability 
is manifested by limitation of motion.  However, DC 5230 does 
not assist the Veteran in obtaining a higher disability 
rating, as the rating criteria reflect that a noncompensable 
rating is warranted for limitation of motion affecting either 
the little or ring finger.  While the Veteran's limitation of 
motion is noncompensable under DC 5230, the evidence shows he 
has been diagnosed with mild degenerative joint disease of 
the distal interphalangeal joint.  See March 2007 VA 
examination.  The evidence also shows the Veteran has painful 
motion in his right 5th metacarpal.  See VA examination 
reports dated May 2005 and March 2007.  

While the July 2003 VA examination report does not 
specifically state that the Veteran experiences painful 
motion in his right 5th metacarpal, the Board notes that, 
given his consistent complaints of tenderness and pain and 
the objective evidence of limited motion in his right 5th 
metacarpal, it is highly likely that an attempt to move the 
right 5th metacarpal to the extreme of flexion or lateral 
deviation would result in pain.  Therefore, the Board finds 
the preponderance of the evidence supports the grant of a 10 
percent disability rating based on limitation of motion of 
the right 5th metacarpal, with evidence of painful motion, 
throughout the entire appeal period.  As such, a 10 percent 
disability rating is warranted effective from December 4, 
2000, the date the Veteran filed his claim for service 
connection.  

A disability rating higher than 10 percent is not warranted 
at any time during the appeal period because the evidence 
does not show any additional symptoms which warrant a higher 
rating.  The 10 percent rating currently assigned 
contemplates the Veteran's pain and limitation of motion.  
While callous formation was noted at the July 2003 VA 
examination, the evidence does not reflect that the callous 
resulted in any functional limitation.  The Board has 
considered whether the Veteran's service-connected disability 
warrants a higher rating under DC 5003; however, his 
disability involves only one major joint and, thus, DC 5003 
does not assist the Veteran in obtaining a higher rating.  
Therefore, the Board finds the preponderance of the evidence 
is against the grant of a disability rating higher than 10 
percent for service-connected residual right 5th metacarpal 
disability.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  

In this context, the Board notes that the May 2005 VA 
examiner noted that there was no additional limitation with 
repetitive use.  Likewise, the March 2007 VA examiner noted 
no additional limitation by repetitive movement or flare-ups, 
as the Veteran did not describe having any flare-ups.  
Moreover, the Board notes that the 10 percent rating 
currently assigned contemplates any additional functional 
limitation the Veteran experiences, including painful motion.  
Therefore, a disability rating higher than 10 percent 
pursuant to DeLuca and 38 C.F.R. §§ 4.40 and 4.45 is not 
warranted.  

In summary, and for the reasons and bases set forth above, 
giving the benefit of the doubt to the Veteran, the Board 
concludes that a 10 percent, but no higher, is warranted for 
service-connected residuals of right hand fracture, right 5th 
metacarpal, effective December 4, 2000.  The preponderance of 
the evidence is against the grant of a disability rating 
higher than 10 percent at any time during the appeal period, 
and there is no reasonable doubt to resolved in that regard.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  



D.  Earlier Effective Date

As noted, entitlement to service connection for residuals of 
a right hand fracture, 5th metacarpal was established in 
March 2004, and the RO assigned a noncompensable (zero 
percent) rating pursuant to DC 5299-5230, effective December 
4, 2002.  The Veteran disagreed with the disability rating 
assigned to his disability, which resulted in additional 
development being conducted, including scheduling a new VA 
examination.  In April 2007, the RO increased the Veteran's 
disability rating to 10 percent, effective March 22, 2007, 
based on evidence of painful and limited motion.  

However, the Veteran has asserted that the 10 percent 
disability rating should be made effective earlier than March 
2007.  

As discussed above, the evidence consistently shows the 
Veteran has limitation of motion in his right 5th metacarpal, 
with painful motion.  As such, the Board determined that the 
preponderance of the evidence supports the grant of a 10 
percent rating for service-connected residuals of right hand 
fracture, right 5th metacarpal, effective December 4, 2000, 
the date of his claim for service connection.  Therefore, the 
Veteran's claim for an earlier effective date for the grant 
of a 10 percent rating for service-connected residuals of 
right hand fracture, right 5th metacarpal, is granted.  All 
reasonable doubt has been resolved in favor of the Veteran.  
See Gilbert, supra.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, --- F.3d ----, No.2008-
7150, (Fed. Cir. Sept. 4, 2009).

With regard to the service connection claims, complete notice 
was sent in March 2003, February 2004, March 2004, November 
2005, September 2007, and May 2008 letters and the claim was 
readjudicated in a March 2009 statement of the case and March 
2009 supplemental statement of the case.  Mayfield, 444 F.3d 
at 1333.

With regard to the increased rating claim, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  That burden has not been met in this 
case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of December 4, 2000, the date 
of his claim, and a noncompensable rating was assigned.  He 
was provided notice how to appeal that decision, and he did 
so.  He was provided a statement of the case that advised him 
of the applicable law and criteria required for a higher 
rating and he demonstrated his actual knowledge of what was 
required to substantiate a higher rating in his argument 
included on his Substantive Appeal.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's VA outpatient treatment records dated through 
February 2009 and the evidentiary record contains private 
medical records showing treatment for his various 
disabilities dated through January 2008.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In addition, the Veteran 
was afforded VA examinations in July and December 2003, June 
2006, March 2007, and June 2008.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for diabetes mellitus, claimed as 
secondary to herbicide exposure, is denied.  

Service connection for a lung condition, claimed as secondary 
to herbicide exposure and/or asbestos exposure, is denied.  

Service connection for neuropathy of bilateral upper 
extremities, claimed as secondary to diabetes mellitus, is 
denied.  

Service connection for neuropathy of bilateral lower 
extremities, claimed as secondary to diabetes mellitus, is 
denied.  

Service connection for hypertension, claimed as secondary to 
diabetes mellitus, is denied.  

Service connection for coronary artery disease, claimed as 
secondary to diabetes mellitus, is denied.  

Service connection for bilateral hearing loss is denied.  

As of December 4, 2000, entitlement to a 10 percent rating, 
but no higher, for service-connected residuals of right hand 
fracture, right 5th metacarpal, is granted, subject to the 
laws and regulations pertaining to the payment of monetary 
benefits.  

A disability rating higher than 10 percent for service-
connected residuals of right hand fracture, right 5th 
metacarpal, is denied.  




REMAND

	1.  Prostate Cancer 

In addition to the foregoing, the Veteran is seeking service 
connection for prostate cancer.  The Veteran initially 
asserted that he believed his prostate cancer is due to his 
herbicide exposure, but he has also asserted that his 
prostate cancer may be related to the prostate problems he 
had during service.  

In this regard, the service treatment records show the 
Veteran had several bouts of urethritis and prostatitis 
during service.  At the outset, the Board notes that a 
moderate left varicocele was noted at the Veteran's entrance 
examination.  In October 1963, the Veteran complained of a 
sore left testicle.  A moderate varicocele was shown on 
examination but the Veteran denied having pain or dysuria.  
See also February 1964 service treatment record.  
Nevertheless, the evidence shows the Veteran began to 
repeatedly complain of burning upon urination (dysuria) and a 
urethral drip.  See service treatment records dated January 
and March 1966.  In August 1966, it was noted that a 
urinalysis conducted in January revealed that the fluid on 
smear was from the prostate.  Massage of the prostate 
revealed many epithelial cells and the impression was 
recurrent prostatitis.  See August 1966 service treatment 
record.  The service treatment records, including the July 
1967 separation examination, contain no additional complaints 
or treatment for a prostate-related problem.  

The evidentiary record does not contain any evidence of post-
service complaints or treatment for urethritis, prostatitis, 
or any other prostate-related condition until he was found to 
have an elevated prostate specific antigen (PSA) count and a 
biopsy revealed prostate cancer in the right apex, with 
multifocal chronic prostatitis in the remainder of the 
prostate.  See July 2003 private medical record.  

The Veteran has asserted that he believes his current 
diagnosis of prostate cancer is related to military service 
because he had prostate problems during and since service.  
Despite the evidence of prostate problems during service, a 
current diagnosis of prostate cancer, and the Veteran's 
statement of continuity of symptomatology since service, the 
RO did not obtain a medical examination or opinion as to the 
likelihood that the Veteran's prostate cancer is related to 
his military service.  

Under the VCAA, VA is obligated to provide an examination 
where the record contains competent evidence that the 
claimant has a current disability, the record indicates that 
a disability or signs or symptoms of disability might be 
associated with active service, and the record does not 
contain sufficient information to make a decision on a claim.  
38 U.S.C.A. § 5103A; see also McLendon, supra.  In this case, 
there is no medical evidence of record that addresses the 
likelihood that the Veteran's prostate cancer is related to 
his military service.  Therefore, the Board finds that a 
remand for a medical examination and opinion is necessary in 
order to render a fully informed decision.

	2.  Arthritis Claims

The Veteran is also seeking entitlement to service connection 
for arthritis affecting the right shoulder, left hand, 
bilateral wrists, bilateral knees, and bilateral hips.  
Review of the record reveals the Veteran did not lodge any 
complaint or receive treatment for disabilities involving the 
right shoulder, left hand, bilateral wrists, bilateral knees, 
and bilateral hips during military service.  See service 
treatment records.  

Post-service medical records do not contain any complaints or 
treatment related to the Veteran's left hand.  However, post-
service medical records show that the Veteran has a current 
diagnosis of bilateral carpal tunnel syndrome, with 
degenerative changes in the wrists.  See VA examination 
reports dated March 2007, June 2008; see also June 2006 VA 
examination report.  A November 1967 private medical record 
shows the Veteran reported that his right shoulder was sore 
when he woke up that morning, although he reported no history 
of injury.  In addition, a May 1970 private medical record 
shows the Veteran reported that his right shoulder pain had 
worsened, noting that he bumped his right shoulder on a 
"jig" two days prior.  The Veteran reported having a 
problem with his right shoulder five or six years prior and 
he stated that bumping the shoulder aggravated the old 
injury.  The post-service medical records also contain 
diagnoses of osteoarthritis and bilateral patellofemoral 
degenerative joint disease, as well as bilateral hip sprains.  
See VA examinations dated July 2003 and June 2008.  

While the Veteran has submitted claims for several joints 
affected by arthritis, the medical evidence of record 
suggests that his problems represent a "global circumstance 
with widespread multi-arthralgia."  See December 2005 VA 
examination report.  The physician who conducted the December 
2005 VA examination reviewed the Veteran's claims file and 
interviewed and examined the Veteran.  The examiner noted the 
Veteran's post-service employment as a Manufacturing Manager 
for Assembly at Vought Aircraft Company, as well as his 
current symptomatology including knee pain with missing 
reflexes, wrist pain, and limitation of motion affecting the 
shoulders and hips.  After examining the Veteran, the 
December 2005 examiner opined that the Veteran has multiple 
site arthralgia, due to periarticular and para-articular 
inflammation and pain, which started out as multiple random 
areas of arthralgia not accompanied by abnormal X-ray 
findings.  The examiner also opined that it is more likely 
than not that the Veteran's problems started and were 
recorded to have been present while on active duty, then 
continued to the present time.  

While there is evidence that the Veteran's problems represent 
a wide-spread condition, the examiner who conducted the June 
2006 VA examination opined that the Veteran's bilateral wrist 
pain was due to the use of tow bar equipment during service.  
See June 2006 VA examination report.  The Board also notes 
that, while the evidence suggests that the Veteran has 
widespread multi-site arthralgia, the evidentiary record does 
not contain any pathology related to the Veteran's left hand, 
which may be consistent with the opinion provided by the 
December 2005 examiner with respect to the lack of X-ray 
evidence, or other pathology, with this type of disability.  
See December 2005 VA examination report.  

Therefore, due to the conflicting evidence of record the 
Board finds an additional medical opinion is needed as to 
which, if any, of the Veteran's claimed disabilities 
represent multi-site arthralgia and which, if any, are 
related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to determine whether there 
is a causal nexus between his current 
diagnosis of prostate cancer and his 
active military service.  All indicated 
tests and studies should be conducted 
and all findings described in detail.  
The claims file must be made available 
to the examiner for review, and the 
examination report should reflect that 
such review is accomplished.

a.	The examiner should render an 
opinion as to whether it is more 
likely than not (i.e., to a degree 
of probability greater than 50 
percent), at least as likely as 
not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 
percent) that the Veteran's 
prostate cancer is related to his 
military service.

b.	In making the determination above, 
the examiner should be requested 
to consider the findings of 
urethritis and prostatitis during 
military service.  

c.	Note: The term "at least as likely 
as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

d.	If it cannot be determined whether 
the Veteran's prostate cancer is 
related to his active service, on 
a medical or scientific basis and 
without invoking processes 
relating to guesses or judgment 
based upon mere conjecture, the 
examiner should clearly and 
specifically so specify in the 
report, and explain why this is 
so.

2.	Request that the physician who 
conducted the December 2005 VA Joints 
examination review the claims file and 
provide an opinion as described below.    
The claims file must be made available 
to the examiner for review in 
conjunction with review, and the report 
should reflect that such review is 
accomplished.  A rationale must be 
provided for each opinion offered.  

a.	The examiner should be advised 
that the Veteran's claimed 
disabilities include arthritis 
affecting the right shoulder, left 
hand, bilateral wrists, bilateral 
knees, and bilateral hips.  

b.	Which, if any, of the Veteran's 
claimed disabilities represent 
widespread multi-site arthralgia?  

c.	Is it more likely than not (i.e., 
to a degree of probability greater 
than 50 percent), at least as 
likely as not (i.e., a probability 
of 50 percent), or unlikely (i.e., 
a probability of less than 50 
percent) that the arthralgia is 
related to the Veteran's military 
service?  

d.	If any of the claimed disabilities 
do not represent widespread multi-
site arthralgia, the examiner 
should be requested to provide the 
correct diagnosis and an opinion 
as to whether it is more likely 
than not, as likely as not or 
unlikely that the claimed 
disability is related to the 
Veteran's military service.  

e.	If it cannot be determined whether 
the Veteran's arthralgia, or other 
diagnosed disability, is related 
to his active service, on a 
medical or scientific basis and 
without invoking processes 
relating to guesses or judgment 
based upon mere conjecture, the 
examiner should clearly and 
specifically so specify in the 
report, and explain why this is 
so.

If the December 2005 VA examiner is 
unavailable or another examination is 
needed the RO should schedule the Veteran 
for a new VA examination and direct the 
new examiner to give his or her opinion 
regarding the above questions. 

3.	Thereafter, the issues on appeal should 
be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


